IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KYLE B. PIERCE,                            : No. 65 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for an Immediate Hearing and the Petition for

Writ of Extraordinary Relief are DENIED.